

116 HR 3004 IH: Protect Democracy From Criminal Corporations Act
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3004IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Ms. Omar (for herself, Mrs. Trahan, Ms. Schakowsky, Ms. Tlaib, Ms. Pressley, and Ms. Ocasio-Cortez) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to prohibit criminal corporations from making disbursements of funds in connection with a campaign for election for Federal, State, or local office. 
1.Short titleThis Act may be cited as the Protect Democracy From Criminal Corporations Act. 2.Prohibiting political spending by criminal corporations (a)ProhibitionTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following new section: 
 
325.Prohibiting political spending by criminal corporations 
(a)Prohibition 
(1)In generalTo the extent that corporations are permitted under law to make a disbursement of funds in connection with a campaign for election for Federal, State, or local office, including a disbursement consisting of a contribution or donation of money or other thing of value, an independent expenditure, or a disbursement for an electioneering communication (as defined in section 304(f)(3)), it shall be unlawful for a corporation which is a criminal corporation, or for any separate segregated fund established under section 316(b)(2)(C) by a criminal corporation, to make such a disbursement during the applicable period described in paragraph (2). (2)Applicable period describedIn paragraph (1), the applicable period with respect to a criminal corporation is the 10-year period which begins— 
(A)in the case of a criminal corporation described in paragraph (1) of subsection (b), on the date on which the corporation is finally convicted of the offense described in such paragraph; or (B)in the case of a criminal corporation described in paragraph (2) of subsection (b), on the date on which the corporation enters into an agreement described in such paragraph. 
(b)Criminal Corporation DefinedIn this section, the term criminal corporation means a corporation— (1)which has been convicted of violating section 371 of title 18, United States Code (relating to conspiracy to commit offense or to defraud the United States), or any other felony involving dishonesty or a breach of trust; or 
(2)which has been charged with violating section 371 of such title or with another felony involving dishonesty or a breach of trust and has entered into a nonprosecution agreement, a deferred prosecution agreement, or any other agreement with the Attorney General to resolve the charge, if the terms and conditions of the agreement include a requirement that the corporation make a payment equal to or greater than $1,000,000.. (b)Effective DateThe amendment made by subsection (a) shall apply with respect to a corporation which is convicted of the offense described in paragraph (1) of section 325(b) of the Federal Election Campaign Act of 1971 (as added by subsection (a)), or which enters into an agreement described in paragraph (2) of such section, on or after the date of the enactment of this Act. 
